FILED
                                                                             AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                             NOT FOR PUBLICATION                          U .S. C O U R T OF APPE ALS




                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



JULIO ALBERTO CORDERO-ORTIZ,                     No. 08-71304

               Petitioner,                       Agency No. A097-336-139

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Julio Alberto Cordero-Ortiz, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184–85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Cordero-Ortiz

did not suffer past persecution because the unfulfilled threats from unknown

individuals do not rise to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d
1179, 1182 (9th Cir.2003) (unfulfilled threats and an incident of physical violence

did not establish past persecution). Substantial evidence also supports the agency’s

determination that Cordero-Ortiz failed to establish a well-founded fear of future

persecution. See Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir. 2000) (the

continued presence of similarly situated, unharmed family members undermines

future fear). Accordingly, his asylum claim fails.

      Because Cordero-Ortiz failed to establish eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Cordero-Ortiz failed to establish it is more likely than not he will be




                                          2                                       08-71304
tortured upon return to El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                 08-71304